 


110 HR 2195 IH: To amend title 10, United States Code, to expand the education loan repayment program for members of the Selected Reserve.
U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2195 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2007 
Mr. Patrick J. Murphy of Pennsylvania (for himself and Mr. Walz of Minnesota) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to expand the education loan repayment program for members of the Selected Reserve. 
 
 
1.Expansion of education loan repayment program for members of the Selected Reserve 
(a)Additional educational loans eligible for repaymentParagraph (1) of subsection (a) of section 16301 of title 10, United States Code, is amended― 
(1)by striking or at the end of subparagraph (B); 
(2)by striking the period at the end of subparagraph (C) and inserting ; or; and 
(3)by adding at the end the following new subparagraph: 
 
(D)any loan incurred for educational purposes made by a lender that is― 
(i)an agency or instrumentality of a State; 
(ii)a financial or credit institution (including an insurance company) that is subject to examination and supervision by an agency of the United States or any State; 
(iii)a pension fund approved by the Secretary for purposes of this section; or 
(iv)a nonprofit private entity designated by a State, regulated by that State, and approved by the Secretary for purposes of this section.. 
(b)Participation of officers in programSuch subsection is further amended— 
(1)in paragraph (2)— 
(A)by striking Except as provided in paragraph (3), the Secretary and inserting The Secretary; and 
(B)by striking an enlisted member of the Selected Reserve of the Ready Reserve of an armed force in a reserve component and military specialty and inserting a member of the Selected Reserve of the Ready Reserve of an armed force in a reserve component and in an officer program or military specialty; and 
(2)by striking paragraph (3). 
(c)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
16301.Education loan repayment program: members of Selected Reserve. 
(2)Table of sectionsThe table of sections at the beginning of chapter 1609 of such title is amended by striking the item relating to section 16301 and inserting the following new item: 
 
 
16301. Education loan repayment program: members of Selected Reserve.. 
 
